                                                                        1

                                                                        2

                                                                        3

                                                                        4

                                                                        5

                                                                        6

                                                                        7

                                                                        8                          UNITED STATES DISTRICT COURT

                                                                        9            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                                                                       10

                                                                       11 JAMES VANWINKLE,                         Case No. 4:19-cv-02456-HSG
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12             Plaintiff,                   Hon. Haywood S. Gilliam, Jr.
                      235 PINE STREET, SUITE 1175




                                                                       13       v.                                 ORDER GRANTING THE JOINT
                          ATTORNEYS AT LAW




                                                                                                                   STIPULATION TO WITHDRAW
                                                      (415) 738-6850




                                                                       14 MEDEANALYTICS, INC.; DOES 1-20,          PENDING MOTIONS AND AGREED
                                                                          inclusive,                               MOTION TO STAY CASE PENDING
                                                                       15                                          BINDING ARBITRATION
                                                                                     Defendant.
                                                                       16
                                                                                                                   Action Filed:      April 3, 2019
                                                                       17                                          Trial Date:        Not Set

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28
                                                                                                                                  Case No. 4:19-cv-02456-HSG
                                                                             ORDER GRANTING THE JOINT STIPULATION TO WITHRDRAW PENDING MOTIONS AND
                                                                                    AGREED MOTION TO STAY CASE PENDING BINDING ARBITRATION
                                                                        1                                                ORDER

                                                                        2

                                                                        3          The Court, having read and considered the Joint Stipulation to Withdraw Pending Motions

                                                                        4 and Agreed Motion to Stay Case Pending Binding Arbitration, and for good cause appearing,

                                                                        5 GRANTS the Parties’ Joint Stipulation and Agreed Motion and ORDERS:

                                                                        6          All of Plaintiff James Van Winkle’s claims against Defendant MedeAnalytics, Inc. are

                                                                        7 stayed pending the resolution of binding arbitration with the American Arbitration Association.

                                                                        8 Defendant’s motion to compel arbitration, see Dkt. No. 8, and motion for sanctions, see Dkt. No.

                                                                        9 19, are DENIED AS MOOT.

                                                                       10          The parties are further DIRECTED to submit a joint report regarding the status of arbitration

                                                                       11 every 90 days from the date of this order until the arbitration concludes, and to jointly notify the
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 Court within 48 hours of the conclusion of the arbitration proceedings. The clerk is directed to
                      235 PINE STREET, SUITE 1175




                                                                       13 administratively close the case.
                          ATTORNEYS AT LAW


                                                      (415) 738-6850




                                                                       14          IT IS SO ORDERED.

                                                                       15

                                                                       16 DATED: October 15, 2019

                                                                       17

                                                                       18
                                                                                                                         Hon. Haywood S. Gilliam, Jr.
                                                                       19                                                Judge, United States District Court
                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28
                                                                                                                  -2-                Case No. 4:19-cv-02456-HSG
                                                                                ORDER GRANTING THE JOINT STIPULATION TO WITHRDRAW PENDING MOTIONS AND
                                                                                       AGREED MOTION TO STAY CASE PENDING BINDING ARBITRATION
